Title: Petition of Samuel Miller, with Recommendation of William Kilty and William Cranch, 28 July 1803
From: Miller, Samuel, Kilty, William and Cranch, William
To: Jefferson, Thomas


          To the Honourable Court.
          The Humble petition of Samuel Miller 
          Most Humbly Sheweth.
          Your petitioner having received the Auful Sentence of Death pronounced upon him for the Crime which he has Been found Guilty of Labouring Under a Weighty Oppression of Both Body and mind while penitent and Humble makes use of this as his Last rescourse to the Honourable Court praying you in your Goodness to recommend him to Mercy
          Your petitioner most Humbly prays you will take his Unhappy Case into your Humane Consideration that this is the first time he was Brought Before the Court of Justice and always Obtained an Honest Livelihood till this Unfortunate Period which is to Terminate his Existence upon a Fatal Tree and to be Cut off From the face of the Earth in the prime of Life in a most Horrid Manner, Could Your Eyes Behold the Secrets of his afflicted Heart for these Several Months past and the Horrors of Conscience that has filled his mind, and how Sincerely he has Repented for his past folly you would be Inclined to pity his Doleful Situation and Recommend him to Mercy that his Life may be Spared on any Condition for this his first Offence
          Your Petitioner is fully Convinced of his past Misconduct and Humbly prays to God that you will be the means of having his days prolonged and not sent out of the World in such an Ignomineus way But be a Living Monument of Mercy whose future Conduct shall be Never to deviate from the paths of Virtue any-more
          Your Petitioner in the Greatest Affliction Begs for Mercy to be Saved from that Untimely End a few days from hence, should the Disconsolate Object Obtain a small portion of your Clemency he will as in duty Bound Ever pray, these are the prayers of the Unhappy and Miserable Captive that lays at the point of Death, Craveing for Mercy Both from God and the Humanity of an Honourable Court, should he be an Object of Mercy it will Never be Blotted from the Memory of the Unfortunate and Unhappy 
          
            
              Samuel Miller
            
          
          
            The Undersigned Judges of the Circuit Court of the District of Columbia, Respectfully State to the President of the United States, that they have Considered the above Petition of Samuel Miller, and feel disposed to Comply with it, as far as the Circumstances of his Case, and a Sense of their Publick duty will permit
            Samuel Miller was Convicted in March last of the Crime of Burglary—The Evidence was, that he was found in the night time in the Store House of Ambrose Vasse in Alexandria, with a Loaded Pistol in his Pocket Some evidence was brought forward by the Prisoner tending to Prove that he was in a State of intoxication, And, on the part of the United States it was proved that Several false Keys of Various kinds and Sizes were found under the Steps of his House—And on the Whole there appeared to be no doubt of his Guilt.
            Sentence was not passed until the Close of the last June Term and the twentieth of August next is the day fixed for the Execution
            Under these Circumstances, the Judges Cannot Ground their recommendation on the Merits of the Petitioner or on any doubts as to his Guilt.—But they feel themselves Justified in expressing an opinion that the Punishment of death would be too Severe for the Crime which was Committed, And, Altho, in their Judicial Capacities they are bound to declare the Law, whatever it may be, they consider it Strictly Consistent with their duty to recommend to the President the exercise of that power of Mitigating the Severity of the Law which the Constitution Vests in him
            It may be matter of regret that there is not a provision for Commuting the Punishment of death in such Cases for one more proportioned to the Offence, which might be inflicted without any doubt of its Justice or Humanity
            But Altho in this Case, the Alternative must be, either an Execution of the Sentence or an entire pardon, and of course an exemption from any Punishment, except what may have arisen from the imprisonment of the Offender—They do, (for the reasons and on the Grounds which they have Stated,) Recommend to the President of the United States to Grant a Pardon to the Petitioner Samuel Miller in Such Manner as He may deem expedient, either immediate or after Such repreives as may be Judged Necessary
          
          
            W Kilty
            W. Cranch.July 28th 1803
          
        